Citation Nr: 1436612	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-14 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability. 

2.  Entitlement to a rating in excess of 20 percent for right ankle degenerative joint disease (DJD). 

3.  Entitlement to increases in the "staged" (10 percent from February 11, 2005 to September 9, 2009 and from January 1, 2010 to June 16, 2010; and 40 percent from June 16, 2010 to August 1, 2012 and from December 1, 2012) ratings assigned for low back strain, status post lumbar decompression and partial laminectomy.

4.  Entitlement to an extension (beyond December 1, 2012) of a temporary total convalescence rating following lumbar spine surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1977 to June 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Petersburg Florida Department of Veterans Affairs (VA) Regional Office (RO).  A September 2011 rating decision increased the disability rating assigned for the Veteran's low back strain to 40 percent effective June 16, 2010.  Additionally, the RO assigned temporary total (100 percent) convalescence ratings (pursuant to 38 C.F.R. § 4.30) for the periods from September 10, 2009 to January 1, 2010 and from August 2, 2012 to December 1, 2012.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

The issues of increased ratings for the Veteran's back disability and right ankle DJD are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A May 2005 rating decision denied the Veteran service connection for a left ankle disability, based on a finding that he did not have a left ankle disability.

2.  Evidence received since the May 2005 rating decision includes an October 2008 private treatment record and a May 2009 VA examination report, both which note a diagnosis of left ankle DJD; relate to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability; and raise a reasonable possibility of substantiating such claim.

3.  The preponderance of the evidence is against a showing that a left ankle disability is related to the Veteran's service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a left ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A March 2009 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  VA arranged for a VA examination of the Veteran's left ankle in May 2009.  The report of the examination contains sufficient clinical findings and informed discussion of the pertinent history and features of the disability to constitute probative medical evidence adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  





Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

	New and Material Evidence 

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The Veteran filed a claim of service connection for a left ankle disability in February 2005.  The claim was denied by the RO in May 2005, finding that the Veteran did not have an left ankle disability.  The Veteran did not file a notice of disagreement (new and material evidence was not received within one year), and the decision became final.  38 C.F.R. § 7104.  

The pertinent evidence of record at the time of the May 2005 rating decision included the Veteran's STRs (which showed a left ankle sprain); post-service treatment records from May 1999 to November 2004; and an April 2005 VA examination report (in which the Veteran denied a left ankle condition).  

As the Veteran's claim was previously denied based on a finding that he did not have a left ankle disability, for evidence received to be new and material, it must relate to this unestablished fact (i.e., it must show, or tend to show, that he has a left ankle disability).  

The evidence received since the May 2005 rating decision includes VA treatment records, an October 2008 private treatment record noting a diagnosis of left ankle osteoarthritis; and a May 2009 VA examination report confirming a diagnosis of left ankle DJD.  This evidence is new (as it was not previously of record) and it is material as it establishing the Veteran has a current disability.  The new evidence pertains to the unestablished fact necessary to substantiate the claim of service connection for a left ankle disability, and together with the evidence previously of record raises a reasonable possibility of substantiating the claim.  Accordingly, the claim of service connection for a left ankle disability may be reopened.

	Service Connection 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To substantiate a claim of service connection, there must be evidence of: A current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims he has a left ankle disability that was incurred in service and persisted.  His STRs show a left ankle sprain in February 1983.  A three week profile was suggested.  In April 1983, his left ankle sprain was noted to be resolving.  The last mention of treatment for a left ankle injury was in September 1983.  On November 1997 examination for retirement from service, it was noted that the Veteran was seeking an orthopedic evaluation for possible ankle fusion.  On November 1997 Report of Medical History for retirement, the Veteran noted he had an ankle fracture and has arthritis associated with this ankle fracture.  [STRs show the Veteran fractured his right ankle in service and as a result developed arthritis.]  A December 1997 orthopedic consultation noted the Veteran was seen for a possible right ankle fusion, but nonsurgical management was recommended.  

On April 2005 VA examination, the Veteran denied a left ankle condition.  He reported that he only had a right ankle condition.  

The earliest post-service record of treatment for a left ankle disability is an October 2008 private treatment record that noted pain, swelling, and a small effusion at the left ankle.  Contemporaneous x-rays confirmed osteoarthritis with some bone spurs medially and laterally.  An MRI report confirmed the findings of degenerative disease and history of a previous strain.  A high ankle strain with mild degenerative process was diagnosed and a cortisone injection was administered.  On examination, the Veteran reported that he could not remember any severe injury to his left ankle, but noted that while he was in high school, he did sustain some injury to his ankle.  

VA treatment records show the Veteran received treatment for chronic ankle pain, but do not specify if the ankle pain was singular or bilateral.  

On May 2009 VA examination, left ankle DJD was diagnosed.  The Veteran reported onset of left ankle disability in February 1983.  The examination report included the results of the October 2008 x-rays confirming the diagnosis of left ankle DJD.  The examiner concluded that the Veteran's left ankle disability was less likely as not caused by or the result of his military service.  The examiner noted that the STRs document a left ankle strain in 1983; however, according to the Veteran he had no further problems until 2008 when he again developed pain in the left ankle.  The examiner opined that without evidence of a chronic ankle condition it would be difficult to relate his current ankle condition to his service.  

A July 2011 VA treatment record notes the Veteran is treated for bilateral ankle pain. 

Although a left ankle sprain occurred in service, this disability resolved, and it was noted the Veteran had a normal separation examination (as to his left ankle).  While the Veteran reports that he has had continuous pain and sought treatment since separation for his left ankle, his assertions are self-serving and are unsupported by/inconsistent with the objective evidence in record.  Where contemporaneous records would be expected to provide support for his accounts, they do not.  For example, even though he asserts that he has had left ankle pain since separation, the earliest record of treatment is in October 2008 (while records show prior treatment for various other disabilities).  Such a lengthy time interval between the Veteran's service and the initial post-service notation of left ankle DJD for which service connection is sought (approximately 10 years) is, of itself, a factor weighing against a finding of service connection.  The lack of treatment during that interval, although not dispositive, is a factor weighing against the credibility of accounts of continuous ongoing disabling symptoms since service.  Furthermore, the Veteran, himself, denied that he had a left ankle disability on the April 2005 examination and reported on May 2009 examination that he did not have left ankle pain until 2008.  These statements contradict his later statements made alleging a continuous disability since service.  Accordingly, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  38 C.F.R. § 3.303(d).

The Board further finds that the preponderance of the evidence is against a finding that the Veteran's left ankle DJD is somehow otherwise related to his service.  The only medical evidence that directly addresses the matter of a nexus between the Veteran's current left ankle DJD and his service is the May 2009 VA examination report indicating that the Veteran's current left ankle DJD is unrelated to his service.  The examiner noted the history of the disability and explained the rationale for the opinion, relying on the Veteran's own report that while he had a left ankle sprain in service, he did not have further problems with his left ankle until 2008.  The Board finds that the examiner's opinion is probative evidence in this matter.  Additionally, this opinion is supported by the medical treatment records in the record, which show that the earliest treatment for a left ankle disability was in October 2008.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the opinion persuasive.

The Board has considered the Veteran's statements regarding the etiology of his left ankle DJD.  However, in the absence of evidence of continuity of symptoms (which he expressly denied), his assertions that he has had a left ankle disability since service is not competent evidence.  The matter of a nexus between left ankle DJD and remote service injury is, in the absence of continuity, one beyond the scope of lay observation, but instead a complex medical question that requires medical knowledge and training .  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson and lacks the requisite expertise.  He does not cite to supporting medical opinion or medical literature.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left ankle disability.  Accordingly, the benefit-of-the-doubt rule does not apply; the appeal in this matter must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER

The appeal to reopen a claim of service connection for a left ankle disability is granted.

Service connection for left ankle DJD is denied.


REMAND

The Veteran was last afforded a VA examination for his right ankle DJD disability in November 2010.  In his May 2011 VA Form 9, substantive appeal, he indicated that his right ankle disability has worsened.  This allegation was reiterated by his representative in the July 2014 Appellate Brief received in support of the appeal.  In light of the allegation of worsening symptomatology, the Board concludes that a more contemporaneous examination to assess the current severity of the Veteran's service-connected right ankle DJD disability is necessary.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the Veteran's claim for an increased rating for his lower back disability, the Veteran was last afforded a VA examination for this disability in July 2011.  Private treatment records show continued treatment for his back since that examination and show the Veteran underwent a September 2012 lumbar spine surgery; indicating a worsening of symptomology.  As such, a contemporaneous examination is indicated.  See Id.

Furthermore, the record indicates that the Veteran continues to receive treatment for his disabilities from both VA and private providers.  Updated records of any treatment are pertinent evidence in this matter and must be secured.  

Regarding the matter of entitlement to an extension (beyond December 1, 2012) of a temporary total convalescence rating following lumbar spine surgery, in April 2014, VA received a notice of disagreement (NOD) with a January 2014 rating decision that denied an extension of a temporary total convalescence rating.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The RO has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As such, this matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  Id. at 240-41.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must issue a SOC addressing the matter of entitlement to an extension (beyond December 1, 2012) of a temporary total convalescence rating following lumbar spine surgery.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

2. The AOJ should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the claimed disabilities from January 2014 to the present.

3. The Veteran should be asked to identify all providers of evaluation and/or treatment he has received for his disabilities since his separation from service, and to provide releases necessary for VA to obtain any private records of such evaluations and/or treatment.  The AOJ should secure for the record copies of complete clinical records from all sources identified (to specifically include records from Dr. Thomas Sweeney not already of record).  If any records identified are unavailable, the reason for their unavailability must be noted in the record.

4. The AOJ should then arrange for an orthopedic examination of the Veteran to ascertain the current severity of his lower back and right ankle disabilities.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner should note whether there are further functional limitations due to pain, weakness, fatigue and/or incoordination.  Additionally, the examiner should specifically comment on the impact the lower back and right ankle disabilities have on the Veteran's occupational functioning.

5. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


